— Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 16, 1975, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective January 30, 1975, on the ground that he lost his employment as a result of misconduct. On the last day of claimant’s employment, he refused a request by the employer to work overtime to complete a process that he had started. The credible evidence establishes that claimant had known, on the basis of past practice, that an hour or two of overtime could be required when a process had to be completed. Claimant did not offer a compelling reason for refusing to work overtime, and did not attempt to ask another *1007employee to work overtime for him, which his supervisor advised him to do. Under the circumstances, the board could properly find that claimant without good cause refused a reasonable request of the employer and thus was guilty of misconduct. Decision affirmed, without costs. Greenblott, J. P., Sweeney, Kane, Koreman and Main, JJ., concur.